Citation Nr: 0520930	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  04-06 986A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Jackson, Mississippi



THE ISSUE

Whether timely substantive appeal to the Board was filed with 
respect to the issue of entitlement to an increased 
disability rating for service-connected post-traumatic stress 
disorder (PTSD), currently evaluated as fifty (50) percent 
disabling.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1969 to 
August 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
following a 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi, 
which determined that the veteran did not perfect timely 
substantive appeal to the Board on the issue of entitlement 
to an increased disability evaluation for PTSD, currently 
evaluated as 50 percent disabling.  

As explained below, the Board finds that no timely 
substantive appeal was filed on this issue, and the Board is 
without jurisdiction to decide the increased rating claim on 
its merits.  As such, the appeal must be dismissed.
  

FINDINGS OF FACT

1.  In October 2001, the RO denied an increased rating for 
service-connected PTSD, for which a 50 percent rating is in 
effect.  In November 2001, the veteran was notified of the 
decision and of his appeal rights.  

2.  The veteran filed a timely notice of disagreement on the 
issue of an increased evaluation for PTSD.  A Statement of 
the Case (SOC) on this issue was sent to the veteran and his 
accredited representative on May 12, 2003.  

3.  The veteran did not file substantive appeal to the Board 
(VA Form 9 or a Form 9-equivalent) within 60 days after the 
issuance of the SOC. 

4.  Due process requirements with respect to the issue of 
timeliness of substantive appeal on the denial of an 
increased rating for PTSD have been met.  




CONCLUSION OF LAW

With no timely substantive appeal to the Board on the issue 
of entitlement to an increased evaluation for service-
connected PTSD, the appeal on the issue is dismissed for lack 
of Board jurisdiction.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.101, 20.200, 20.201, 20.202, 20.302 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether it has jurisdiction to 
consider the underlying claim of entitlement to an increased 
disability evaluation for PTSD, currently evaluated as 50 
percent disabling.  

By way of a brief background on pertinent claim history, 
service connection has long been in effect for PTSD.  See 
June 1987 rating decision granting service connection.  Since 
then, rating adjustments for PTSD have been made through 
various rating actions.  The most recent RO rating action on 
the issue of whether increased rating (higher than 50 
percent) is warranted for PTSD, and from which the current 
issue of timeliness of substantive appeal stems, was that 
issued in October 2001.  The veteran was notified of this 
decision via a November 19, 2001 letter accompanying the 
rating decision.  

The record indicates that, via a letter dated on October 25, 
2002 and received by the RO on November 1, 2002, the veteran 
explicitly expressed his disagreement with the October 2001 
rating decision and indicated his belief that a 70 percent 
rating is warranted for PTSD.  As this letter was submitted 
within one year after the veteran was notified of the October 
2001 rating decision, it is considered a timely notice of 
disagreement to initiate appellate review of this decision.

In May 2003, the RO issued a Statement of Case (SOC) on the 
issue of increased rating for PTSD.  The May 12, 2003 cover 
letter accompanying the SOC explicitly informed the veteran 
that he must perfect a timely appeal for appellate 
consideration of his PTSD increased rating claim.

The law provides that "questions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals."  38 U.S.C.A. § 7105(d)(3) (2004).  This 
determination may be made at any stage of a proceeding, 
regardless of whether the RO considered the issue.  38 C.F.R. 
§ 20.101(d) (2004).  It is well-established judicial doctrine 
that any statutory tribunal, such as the Board, must ensure 
that it has jurisdiction over each case before adjudicating 
the merits of the case, and that a potential jurisdictional 
defect may be raised by the court or tribunal, sua sponte or 
by any party, at any stage in the proceedings, and, once 
apparent, must be adjudicated.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).

Appellate review of an RO decision is initiated by a timely 
notice of disagreement and completed by a timely substantive 
appeal after an SOC is furnished, typically by filing a VA 
Form 9, or Form 9-equivalent.  38 U.S.C.A. § 7105(a) (West 
2002), 38 C.F.R. § 20.200 (2004).  A notice of disagreement 
is written communication from a claimant or his 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction (that is, the RO) and a desire to contest the 
determination.  38 C.F.R. § 20.201 (2004).  A substantive 
appeal consists of a properly completed VA Form 9 "Appeal to 
the Board of Veterans' Appeals," or correspondence 
containing necessary information for substantive appeal.  38 
C.F.R. § 20.202 (2004).  A substantive appeal must be filed 
within 60 days of the date that the agency of original 
jurisdiction mails the SOC to the appellant, or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b) (2004).  
A substantive appeal postmarked prior to the expiration of 
the applicable time period will be accepted as timely filed.  
In the event that the postmark is not of record, the postmark 
date will be presumed to be five days prior to the date of 
receipt of the document by VA.  38 C.F.R. § 20.305 (2004) 
("postmark rule").

The veteran was given notice of the October 2001 rating 
decision via a November 2001 letter, which included VA Form 
4107, "Your Rights to Appeal Our Decision."  This form 
advised the appellant of the need to complete a timely 
substantive appeal.  As noted earlier, the veteran initiated 
timely appeal of his decision when he filed in November 2002 
a notice of disagreement.

After the RO issued the SOC on the PTSD increased rating 
issue, the veteran then had to complete the appeal process by 
filing a VA Form 9 or some other written document that could 
reasonably be construed as a Form 9-equivalent.  The May 12, 
2003 cover letter to the SOC explained:  

You must file your appeal with this office within 
60 days from the date of this letter or within the 
remainder, if any, of the one-year period from the 
date of the letter notifying you of the action that 
you have appealed.  If we do not hear from you 
within this period, we will close your case.  If 
you need more time to file your appeal, you should 
request more time before the time limit for filing 
your appeal expires.  See item 3 of the 
instructions in VA Form 9, Appeal to the Board of 
Veterans' Appeals.  [Emphasis in original.] 

The record does document the filing of a VA Form 9 on the 
issue of increased rating for PTSD.  However, the Form 9 was 
not filed timely.  As indicated earlier, Form 9 or Form 9-
equivalent must be filed on or before the later of the two 
following dates: (a) within 60 days of the date that the RO 
mails the SOC to the appellant, or (b) within the remainder 
of the one-year period from the date of mailing of the 
notification of the determination being appealed.  Here, Form 
9 or a Form 9-equivalent was due 60 days after the May 12, 
2003 notice of the SOC.  (This is the later date, as compared 
to the date that is one year after notice of the October 2001 
rating decision.)  No such form, or Form 9-equivalent, was 
filed until October 2003, about three months after the 
expiration of the 60-day period post SOC issuance.  Nor did 
the veteran request additional time to perfect his appeal 
before the appeal deadline had passed so as to possibly stall 
the expiration of the appeal deadline.  

The Board acknowledges the argument of the veteran's 
accredited representative that either (or both) of the 
veteran's written statements dated in March 2002 and October 
2002, submitted before the expiration of the one-year period 
following the November 19, 2001 notice of the October 2001 
rating decision, should be construed as a Form-9 equivalent.  
See November 2003 representative statement.    

The Board cannot accept either the March 2002 or October 2002 
statement as a timely Form 9-equivalent.  First of all, it is 
noted that the first clear and unequivocal expression of the 
veteran's disagreement with the October 2001 rating decision 
on the issue of an increased rating for PTSD was in the form 
of a November 2002 written statement, sent after the March 
and October 2002 statements.  The veteran said in November 
2002: "The purpose of this letter is to officially disagree 
with your October 31, 2001 rating decision . . . [which] 
denied . . . me an increase[d] rating on my 50 percent 
service connected P.T.S.D."  

In contrast, in the March 2002 statement, the veteran 
generally discussed his service experiences and emotional or 
psychological difficulties, and also skin rash he had  
purportedly due to herbicide exposure.  At most, with liberal 
interpretation, the March 2002 statement could be construed 
as a notice of disagreement to the October 2001 rating 
decision, but certainly cannot be construed as a Form 9, when 
no SOC on the PTSD increased rating issue was of record at 
this time.  See 38 C.F.R. § 20.200 ("An appeal consists of a 
timely filed Notice of Disagreement in writing and, after a 
Statement of the Case has been furnished, a timely filed 
Substantive Appeal." (Emphasis supplied))           

As for the October 2002 statement, the Board presumes that 
the representative is referring to the veteran's October 25, 
2002 letter, received on November 1, 2002.  This is the 
statement that clearly expresses the veteran's disagreement 
with the RO rating action specifically on the issue of denial 
of an increased rating for PTSD.  It is that which should be 
deemed the notice of disagreement, even though the Board has 
acknowledged, above, that the March 2002 statement could also 
be construed liberally as a notice of disagreement.  
Regardless of whether the March 2002 statement or the October 
2002 letter is considered the notice of disagreement, the 
ultimate conclusion that no timely appeal was perfected would 
not change.  As with the March 2002 statement, the October 
2002 letter cannot be accepted as a Form 9-equivalent because 
they were of record well before the SOC was issued.  
Perfection of appeal through the filing of a Form 9 or Form 
9-equivalent must be accomplished within the applicable 
deadline, but at no time can it be filed before the issuance 
of an SOC on the issue(s) being appealed.  38 C.F.R. 
§ 20.200.    

Even though the accredited representative has urged the Board 
to consider specifically the March 2002 and October 2002 
correspondence as possible Form 
9-equivalents, the Board has reviewed the claims folder 
carefully to determine whether, with liberal interpretation, 
any other correspondence could be deemed to have been an 
adequate Form 9-equivalent.  It finds no such correspondence.

The Board further finds that the veteran was provided 
appropriate due process with respect to the issue of 
timeliness of a substantive appeal.  An October 30, 2003 
letter explained to the veteran and his accredited 
representative why substantive appeal was untimely.  As 
discussed earlier, in November 2003, the representative 
responded to this letter urging that either, or both, the 
March 2002 and October 2002 correspondence be accepted as a 
valid Form 9-equivalent.  This response was deemed as a 
notice of disagreement on the issue of timeliness of appeal.  
The RO then issued in February 2004 an SOC on this issue.  In 
March 2004, the veteran filed a VA Form 9 on this issue, but 
affirmatively indicated that he did not wish to have a Board 
hearing on the matter.  Essentially, therein, the veteran 
stated his belief that a timely appeal had been filed.  
Shortly thereafter, the representative also filed in 
additional argument on the issue, essentially reiterating his 
argument that the March and October 2002 correspondence 
should be construed as a timely Form 9 equivalent.  However, 
as stated earlier, no Form 9/substantive appeal can be filed 
before the issuance of an SOC on the issue being appealed.   

Pertinent case law provides that the Board may dismiss a 
matter for which the claimant did not file a timely 
substantive appeal and did not request prior to the 
expiration of the time limit for such filing an extension of 
time within which to file a substantive appeal, as is the 
case here.  See Roy v. Brown, 5 Vet. App. 554, 555 (1993).  
It has been held that the "formality" of perfecting timely 
appeal is part of a clear and unambiguous statutory scheme 
that requires the filing of both a notice of disagreement and 
a formal appeal to the Board.  Id.  

The veteran in this case was provided notice of his appellate 
rights as to the denial of an increased rating for PTSD, and 
was given appropriate process with respect to the issue of 
timeliness of appeal.  However, the record does not support a 
finding that timely VA Form 9 or Form 9-equivalent was filed 
on the issue of an increased rating for PTSD.  As such, the 
record does not reflect timely substantive appeal to the 
Board on this issue.  Without timely substantive appeal, the 
Board has no jurisdiction to address the matter.  The appeal 
is dismissed.  


ORDER

The appeal as to the claim of entitlement to an increased 
rating for 
service-connected PTSD, currently evaluated as 50 percent 
disabling, is dismissed for lack of Board jurisdiction due to 
the absence of timely substantive appeal.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


